ORDER
PER CURIAM.
Defendant, Kahleem Brookins, appeals from the judgment entered after his jury conviction for seven counts of first degree assault and seven counts of armed criminal action. The jury recommended a sentence of ten years on each assault conviction and three years on each armed criminal action conviction. The trial court ordered all the sentences to be served consecutively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).